Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-22-00148-CV

                                     Elvira JONES,
                                       Appellant

                                            v.

                                   Jason Frank JONES,
                                         Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 21-05-0410-CVA
                       Honorable Russell Wilson, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the appeal is DISMISSED. We
ORDER appellant Elvira Jones bear all costs of this appeal.

      SIGNED November 2, 2022.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice